                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


In re:

JOSEPH DuMOUCHELLE FINE                                        Case No. 19-56239-pjs
& ESTATE JEWELLERS, L.L.C.,                                    Involuntary Chapter 7
                                                               Hon. Phillip J. Shefferly
                  Alleged Debtor.
____________________________________/


                                NOTICE OF APPEARANCE
                          AND REQUEST FOR SERVICE OF PAPERS

         Please take notice that Honigman LLP hereby appears in the above-captioned case as

counsel for A-RON Resources, LLC and Aaron Mendelsohn and requests that any and all notices

given or required to be given in this case and any and all papers served in this case be given to and

served upon the undersigned at the office and address set forth below:

                                Glenn S. Walter
                                Honigman LLP
                                660 Woodward Avenue
                                2290 First National Building
                                Detroit, Michigan 48226-3506
                                Telephone: (313) 465-7712
                                Facsimile: (313) 465-7713
                                Email: gwalter@honigman.com

         Please take notice that the foregoing request includes not only notices and papers referred to

in the Federal Rules of Bankruptcy Procedure, but also includes, without limitation, orders and

notices of any application, motion, petition, pleading, request, complaint or demand filed in this

matter, whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex,

facsimile or otherwise.

         The foregoing request includes, without limitation, all notices required to be served under

any and all of the provisions of the United States Bankruptcy Code and Bankruptcy Rules 2002,

9007 and 9010.


   19-56239-pjs       Doc 24     Filed 11/26/19     Entered 11/26/19 13:45:52         Page 1 of 2
Date: November 26, 2019        HONIGMAN LLP

                               Counsel for A-RON Resources, LLC and Aaron
                               Mendelsohn

                               By:      /s/ Glenn S. Walter
                                        Glenn S. Walter (P79853)
                               660 Woodward Avenue
                               2290 First National Building
                               Detroit, Michigan 48226-3506
                               Telephone: (313) 465-7712
                               Facsimile: (313) 465-7713
                               Email: gwalter@honigman.com




                                            2
32946173.1
   19-56239-pjs   Doc 24   Filed 11/26/19       Entered 11/26/19 13:45:52   Page 2 of 2
